Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 13, 2020.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00542-CV



                     IN RE AQUILA NORVELL, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-70099

                        MEMORANDUM OPINION

      On August 3, 2020, relator Aquila Norvell filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Linda Marie
Dunson, presiding judge of the 309th District Court of Harris County, to vacate her
July 10, 2020 order appointing relator as the child’s temporary possessory
conservator and appointing the child’s great-grandmother as the temporary sole
managing conservator.

      We dismiss without prejudice to refiling relator’s petition for a writ of
mandamus for noncompliance with the Texas Rules of Appellate Procedure. See
Tex. R. App. P. 9.5 (certificate of service), 52.3(j) (certification), 52.3(k) (appendix),
52.7 (record).


                                    PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.




                                            2